Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 18, 2017

The Court of Appeals hereby passes the following order:

A17A1432. FREDERICK SLAUGHTER v. THE STATE.

      Frederick B. Slaughter was convicted of multiple offenses, including armed
robbery, and was sentenced as a recidivist to life in prison plus 71 consecutive years
without the possibility of parole. The Supreme Court affirmed Slaughter’s sentence,
concluding that it is proper under OCGA § 17-10-7 (c) in light of his recidivist status.
State v. Slaughter, 289 Ga. 344 (711 SE2d 651) (2011). Since then, Slaughter has
filed multiple pro se motions, including a February 2017 “2nd Void Sentence
Motion.” The trial court denied the motion, and Slaughter filed this appeal. We,
however, lack jurisdiction.
      A direct appeal may lie from an order denying or dismissing a motion to vacate
a void sentence, but only if the defendant raises a colorable claim that the sentence
is, in fact, void. See Harper v. State, 286 Ga. 216, 217 n.1 (686 SE2d 786) (2009);
Burg v. State, 297 Ga. App. 118, 119 (676 SE2d 465) (2009). A sentence is void only
if it imposes punishment that the law does not allow. Crumbley v. State, 261 Ga. 610,
611 (1) (409 SE2d 517) (1991). “Motions to vacate a void sentence generally are
limited to claims that – even assuming the existence and validity of the conviction for
which the sentence was imposed – the law does not authorize that sentence, most
typically because it exceeds the most severe punishment for which the applicable
penal statute provides.” Von Thomas v. State, 293 Ga. 569, 572 (2) (748 SE2d 446)
(2013).
      In this case, Slaughter’s motion does not identify any basis for his assertion that
his sentence is void. Although he lists one case and several statutes, he does not
explain how any of them apply to his case. Moreover, the Supreme Court has already
determined that Slaughter was lawfully sentenced.
      Because Slaughter has failed to raise a colorable void-sentence claim, we lack
jurisdiction to consider this appeal. Accordingly, the appeal is hereby DISMISSED.


                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         04/18/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.